DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in the instant application Figs. 1-4, pg 1 ln 20 - pg 2 ln 9, and pg 4 ln 11 - pg 5 ln 18 in view Kawakami et al. (US Pub No 2018/0106357). Figs. 1-4 discloses a gear transmission unit for a motor-vehicle, comprising: 
Re claim 1, a supporting casing, a plurality of shafts rotatably supported within the supporting casing by means of respective rolling bearings, a plurality of toothed wheels carried by said plurality of shafts and meshing with each other, a forced lubrication system for lubricating said rolling bearings and/or further inner components of the gear transmission unit, said forced lubrication system including: a supply pump for supplying a lubricant, and a plurality of channels formed within walls of said supporting casing of the gear transmission unit, for bringing the lubricant adjacent to the inner components to be lubricated, at least some of said plurality of channels being configured for bringing a forced flow of lubricant up to one or more channel outlets adjacent to one or more of the inner components to be lubricated (Applicant’s specification describes the above features are known in the art).
Figs. 1-4 does not disclose:
Re claim 1, wherein said transmission unit is provided with one or more accessory elements in the form of lubricant distribution boxes, wherein the, or each, lubricant distribution box has a hollow body rigidly connected to the supporting casing adjacent to a respective channel outlet which supplies a flow of lubricant under pressure, and wherein said hollow body defines an inner lubricant distribution chamber and has an inlet connected to said respective channel outlet and two or more outlets connected to further conduits or channels or chambers, for supplying the flow of lubricant under pressure in parallel to various components to be lubricated inside the supporting casing.
Re claim 2, wherein said or each lubricant distribution box comprises a box element and a lid secured to the box element.
Re claim 3, wherein the box element incorporates connecting portions provided with holes for engagement of screws for securing the distribution box to a structure of the gear transmission unit.
Re claim 4, wherein said or each lubricant distribution box has a substantially flattened body, with two opposite main walls respectively defined by said box element and said lid and in that one of the main walls of said box element has holes defining the inlet and the outlets of the distribution chamber.
However, Kawakami teaches a lubricating assembly:
Re claim 1, wherein said transmission unit is provided with one or more accessory elements (fig. 4: 10) in the form of lubricant distribution boxes, wherein the, or each, lubricant distribution box has a hollow body (fig. 6 shows the hollow body with 12 removed) rigidly connected to the supporting casing (fig. 3 shows 10 rigidly connected to supporting casing 2) adjacent to a respective channel outlet (downstream of 140 and interfacing with 150) which supplies a flow of lubricant under pressure, and wherein said hollow body defines an inner lubricant distribution chamber (inner chamber shown for allowing fluid flow therethrough indicated by dashed lines) and has an inlet (150) connected to said respective channel outlet and two or more outlets (outlets of chamber interfacing with 114 and 124) connected to further conduits or channels or chambers (161,162), for supplying the flow of lubricant under pressure in parallel to various components to be lubricated inside the supporting casing (fig. 5).
Re claim 2, wherein said or each lubricant distribution box comprises a box element (113) and a lid (122) secured to the box element.
Re claim 3, wherein the box element incorporates connecting portions (116a-c) provided with holes for engagement of screws for securing the distribution box to a structure of the gear transmission unit (fig. 3).
Re claim 4, wherein said or each lubricant distribution box has a substantially flattened body (fig. 5 shows a planar body profile), with two opposite main walls respectively defined by said box element and said lid (fig. 7: 113a, 122a) and in that one of the main walls of said box element has holes defining the inlet and the outlets of the distribution chamber (fig. 4: holes construed as the openings in the box element for inlet and outlets).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the lubricant distribution box, as taught by Kawakami, to better allocate the lubricant accordingly to multiple gear components. This will efficiently cool and extend the life of the components.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654